DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claim amendments filed on June 30, 2022.
Claim 16 has been amended by the Examiner as authorized by the Applicant’s representative.
Claims 7, 13, and 19 are cancelled.
Claims 23 and 24 are newly presented.
Claims 1-6, 8-12, 14-18, and 20-24 have been presented for examination.
Claims 1-6, 8-12, 14-18, and 20-24 are allowed.

Response to Amendment
Regarding the claim set filed on June 30, 2022, the Applicant has amended the claims to overcome the 35 U.S.C. § 101 rejection. Accordingly, the 35 U.S.C. § 101 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bruckner on August 18, 2022.

The application has been amended as follows: 

1. (Previously Presented) A computer-implemented method for traffic prediction, the computer implemented method comprising:
accessing, by a machine intelligence application including machine learning and predictive algorithms running on a processor unit, an internal database that includes at least one payroll database; 
identifying, by the machine intelligence application running on the processor unit, an individual, a first location, a second location, a future date, and a time of day;
responsive to identifying the individual, the first location, the second location, the future date, and the time of day, determining, by the machine intelligence application running on the processor unit, a predicted travel time for the individual between the first location and the second location at the time of day on the future date;
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to the second location based on predicted factors from predictive algorithms of the machine intelligence application;
combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application, wherein the combined predicted route data comprises combined predicted travel times for individuals;
accessing, by the machine intelligence application running on the processor unit, the combined predicted route data;
accessing, by the machine intelligence application running on the processor unit, current internal and external data;
analyzing, by the machine intelligence application running on the processor unit, the combined predicted route data, the current internal and external data;
responsive to analyzing the combined predicted route data, determining, by the machine intelligence application running on the processor unit, changes to traffic routing to the second location; and
responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices thereby controlling traffic to the second location.

2. (Previously presented) The computer-implemented method of claim 1, further comprising: 
receiving from a device, by the machine intelligence application running on the processor unit, a number of actual routes taken by the individual between the first location and the second location over a period of time;
retrieving from a source, by the machine intelligence application running on the processor unit, a number of factors associated with each of the number of routes and the number of actual routes;
analyzing by the machine intelligence application running on the processor unit, the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual; and
delivering, by the machine intelligence application running on the processor unit, the number of predicted routes to a first database.

3. (Original) The computer-implemented method of claim 2, wherein the number of factors include a number of internal factors in an internal database and a number of external factors in an external database.

4. (Previously presented) The computer-implemented method of claim 3, wherein the number of internal factors comprise:
an age of the individual, a physical address of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual, and a geographic location of the individual.

5. (Previously presented) The computer-implemented method of claim 3, wherein the number of external factors comprise:
weather conditions, road construction, detours, traffic congestion, and accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and public records regarding anticipated population growth.

6. (Previously presented) The computer-implemented method of claim 2, further comprising: 
storing by the machine intelligence application running on the processor unit, the combined predicted data in a blockchain.

7. (Canceled)

8. (Previously presented) The computer-implemented method of claim 1, wherein controlling traffic comprises at least one of closing a lane and opening a lane.

9. (Previously presented) The computer-implemented method of claim 2, wherein the device is a mobile phone.

10. (Previously presented) The computer implemented method of claim 2, wherein the device is a monitoring device affixed to an automobile of the individual.

11. (Previously presented) The computer-implemented method of claim 1, further comprising: securing, by the machine intelligence application running on the processor unit, access to a combined predicted database with one of a two-step access system and an encryption system.

12. (Previously Presented) A traffic prediction system comprising:
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database;
a device carried by an individual or affixed to a mode of transportation of the individual; 
computer program instructions stored in a computer readable storage media and configured to cause a machine intelligence application including machine learning and predictive algorithms running on a processor unit to access an internal database that includes at least one payroll database, identify an individual, a first location, a second location, a future date, and a time of day, and responsive to the processor unit identifying the individual, the first location, the second location, the future date, and the time of day, to determine a predicted travel time for the individual between the first location and the second location at the time of day on the future date, determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices thereby controlling traffic to the second location;
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit, responsive to identifying the first location, computing, by the processor, a number of routes for movement by the individual from the first location to the second location based on predicted factors from predictive algorithms of the machine intelligence application;
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time;
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to retrieve a number of factors associated with each of the number of routes and the number of actual routes;
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual;
computer program instructions stored in the computer readable storage media and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database; and
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application, wherein the combined predicted route data comprises combined predicted travel times for individuals.

13. (Canceled)

14. (Previously Presented) The traffic prediction system of claim 12, further comprising:
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to store the combined predicted data in a blockchain.

15. (Previously presented) The traffic prediction system of claim 12, wherein the device is one of a mobile phone and a monitoring device affixed to an automobile of the individual.

16. (Currently Amended) A traffic control system comprising:
a machine intelligence application including machine learning and predictive algorithms;
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database that combines predicted routes for an individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application, wherein the combined predicted route data comprises combined predicted travel times for individuals;
a device carried by an individual or affixed to a mode of transportation of the individual; and 
computer program instructions stored in a storage route and configured to cause the machine intelligence application running on the processor unit, to access an internal database that includes at least one payroll database, to identify an individual, a first location, and a second location, to analyze predicted route data, to determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices thereby controlling traffic to the second location; 
computer program instructions stored in the storage route and configured to cause the machine intelligence application running on the processor unit, responsive to identifying the first location, computing, by the processor, a number of routes for movement by the individual from the first location to the second location based on predicted factors from predictive algorithms of the machine intelligence application;
computer program instructions stored in the storage route and configured to cause the machine intelligence application running on the processor unit to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time; 
computer program instructions stored in the storage route and configured to cause the machine intelligence application running on the processor unit to retrieve a number of factors associated with each of the number of routes and the number of actual routes;
computer program instructions stored in the storage route and configured to cause the machine intelligence application running on the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual;
computer program instructions stored in the storage route and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database; and 
computer program instructions stored in the storage route and configured to cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application, wherein the combined predicted route data comprises combined predicted travel times for individuals.

17. (Previously presented) The traffic control system of claim 16, wherein controlling traffic comprises at least one of closing a lane and opening a lane.

18. (Previously Presented) A non-transitory computer readable storage media comprising:
computer program instructions stored on the non-transitory computer readable storage media and configured to cause a processor unit to access a machine intelligence application and an internal database that includes at least one payroll database;
computer program instructions stored on the computer readable storage media and configured to cause the processor unit to identify an individual, a first location, a second location, a future date, and a time of day; 
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, responsive to identifying the individual, the first location, the second location, the future date, and the time of day, to determine a travel time for the individual between the first location and the second location on the future date and at the time of day determine changes to traffic routing to the second location and, responsive to determine changes to traffic routing to the second location, send instructions to a number of traffic devices thereby controlling traffic to the second location;
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, responsive to identifying the first location, to compute a number of routes for movement by the individual from the first location to the second location based on predicted factors from predictive algorithms of the machine intelligence application;
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to receive, from a device, a number of actual routes taken by the individual between the first location and the second location over a period of time;
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to retrieve a number of factors associated with each of the number of routes and the number of actual routes;
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual;
computer program instructions stored in the computer readable storage media and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database; and
computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application, wherein the combined predicted route data comprises combined predicted travel times for individuals.

19. (Canceled)

20. (Previously Presented) The non-transitory computer readable storage media of claim 18, further comprising: 
computer program instructions stored on the computer readable storage media and configured to cause the processor unit, to store the number of predicted routes in a blockchain.

21. (Original) The traffic prediction system of claim 12, wherein controlling traffic comprises at least one of closing a lane and opening a lane.

22. (Previously Presented) The non-transitory computer readable storage media of claim 18, wherein controlling traffic comprises at least one of closing a lane and opening a lane.

23. (Previously Presented) The traffic prediction system of claim 12, wherein controlling traffic comprises controlling at least one traffic device located at an intersection.

24. (Previously Presented) The non-transitory computer readable storage media of claim 18, wherein controlling traffic comprises controlling at least one traffic device located at an intersection.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application describes the optimization of commute routes for employees utilizing machine learning and predictive algorithms. The claimed invention accesses internal data (e.g., an age of the individual, a physical address of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual, and a geographic location of the individual) and external data (e.g., weather conditions, road construction, detours, traffic congestion, and accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and public records regarding anticipated population growth) to compute a number of routes for the individual from a first location to a second location, and combining the predicted route data and predicted travel times for individuals.

Regarding the prior art of record, Khoury (U.S. Patent Application Publication No. 2017/0255966) teaches:
“accessing, by a machine intelligence application including machine learning and predictive algorithms running on a processor unit, an internal database that includes at least one payroll database” (see Khoury [0030], [0069], and [0072])
“identifying, by the machine intelligence application running on the processor unit, an individual, a first location, a second location, a future date, and a time of day;” (see Khoury [0030], [0037], and [0003])
“responsive to identifying the individual, the first location, the second location, the future date, and the time of day, determining, by the machine intelligence application running on the processor unit, a predicted travel time for the individual between the first location and the second location at the time of day on the future date;” (see Khoury [0008])
“responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to the second location based on predicted factors from predictive algorithms of the machine intelligence application;” (see Khoury [0046]-[0047])
“combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application…;” (see Khoury [0011])
“accessing, by the machine intelligence application running on the processor unit, the combined predicted route data;” (see Khoury [0030])
“accessing, by the machine intelligence application running on the processor unit, current internal and external data;” (see Khoury [0062], [0072], and [0109])
“analyzing, by the machine intelligence application running on the processor unit, the combined predicted route data, the current internal and external data;” (see Khoury [0073])
“responsive to analyzing the combined predicted route data, determining, by the machine intelligence application running on the processor unit, changes to traffic routing to the second location; and” (see Khoury [0059]).

Khoury further teaches:
“a number of actual routes taken by the individual between the first location and the second location over a period of time; computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to retrieve a number of factors associated with each of the number of routes and the number of actual routes;” (see Khoury [0045], [0070], and [0109])
“computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit, to analyze the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual;” (see Khoury [0053], [0070], and [0088])
“computer program instructions stored in the computer readable storage media and configured to the machine intelligence application running on the processor unit to store the number of predicted routes in a first database;” (see Khoury [0007])
“computer program instructions stored in the computer readable storage media and configured to cause the machine intelligence application running on the processor unit to combine the predicted route for the individual with additional predicted routes calculated for other individuals to create combined predicted route data that is improved with regard to the routes by employee travel along the routes from machine learning of the machine intelligence application,” (Khoury [0011])
However, Khoury fails to teach: “wherein the combined predicted route data comprises combined predicted travel times for individuals.”

Williams et al. (U.S. Patent Application Publication No. 2018/0259976) is also cited as pertinent prior art of record and teaches:
“responsive to determining changes to traffic routing to the second location, sending, by the machine intelligence application running on the processor unit, instructions to a number of traffic devices thereby controlling traffic to the second location” (see Williams [0167]).
However, William fails to teach “wherein the combined predicted route data comprises combined predicted travel times for individuals.”

McGavran et al. (U.S. Patent No. 9,303,997) is also cited as pertinent prior art of record. The disclosure of McGavran teaches a route prediction processor and a destination selector that predicts the route a user might take. The machine-learning engine disclosed in McGavran further utilizes stored, user-specific data. However, McGavran fails to teach at least “wherein the combined predicted route data comprises combined predicted travel times for individuals.”

None of the prior art of record, taken either together or in combination, teach “wherein the combined predicted route data comprises combined predicted travel times for individuals,” in the context of the independent claims. For these reasons, the Applicant’s invention is distinguished over the prior art of record.

Independent claims 1, 12, 16, and 18 are allowable. Dependent claims 2-6, 8-11, 14-15, 17, and 20-24 further limit the scope defined by the independent claims and are thereby allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662